PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Terje Stokkevåg et al.
Application No. 15/983,623
Filed: May 18, 2018
For: PLANT FOR CONTROLLING DELIVERY OF PRESSURIZED FLUID IN A CONDUIT, AND A METHOD OF CONTROLLING A PRIME MOVER
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the renewed petition under 37 CFR 1.55(f), filed August 05, 2021, to accept a certified copy of a foreign application. 

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition lacks item (1).


As to item (1)

Petitioner has requested that the Office electronically retrieve the Norwegian priority application 20160001911 via “Bilateral Exchange”.  However, an attempt on August 09, 2021, by the Office to electronically retrieve the foreign priority application was unsuccessful and failed, as evident from the file record.  Applicants continue to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued. Accordingly, applicants are encouraged to check as necessary to confirm receipt by the Office of appropriate documents. See MPEP § 215.02(a). Accordingly, petitioner must submit the certified copy of the foreign application with the renewed petition.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.
    
Any questions concerning this decision should be directed JoAnne Burke at (571) 272-4584.  

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions